UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2017 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 333-152608 MMEX RESOURCES CORPORATION (Exact name of Issuer as specified in its charter) Nevada 26-1749145 (State or other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3616 Far West Blvd. #117-321 Austin, Texas 78731 855-880-0400 (Address of principal executive offices, including zip code) (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes ¨ No ¨ Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of September 12, 2017 there were 1,464,263,078 shares of Class A common stock, $0.001 par value, issued and outstanding and 1,500,000,000 shares of Class B common stock, $0.001 par value, issued and outstanding. MMEX RESOURCES CORPORATION TABLE OF CONTENTS QUARTER ENDED JULY 31, 2017 PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II – OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 29 2 PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements The accompanying condensed consolidated financial statements of MMEX Resources Corporation and subsidiaries (the “Company”) are unaudited and have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q. Accordingly, they do not include all of the information and notes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the condensed consolidated financial statements contain all material adjustments, consisting only of normal recurring adjustments, necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. Operating results and cash flows for any interim period are not necessarily indicative of the results that may be expected for other interim periods or the full fiscal year. These condensed consolidated financial statements and related notes should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Form 10-K for the year ended April 30, 2017 filed with the Securities and Exchange Commission (“SEC”). 3 Table of Contents MMEX RESOURCES CORPORATION Condensed Consolidated Balance Sheets July 31,2017 April 30,2017 (Unaudited) Assets Current assets: Cash $ 45,552 $ 54,513 Total current assets 45,552 54,513 Property and equipment, net 75,167 - Deposit 900 - Total assets $ 121,619 $ 54,513 Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ 788,609 $ 694,664 Accrued expenses 425,547 912,870 Accrued expenses – related party 72,233 70,670 Notes payable, currently in default 375,001 375,001 Convertible notes payable, currently in default, net of discount of $0 and $0 at July 31, 2017 and April 30, 2017, respectively 75,000 195,000 Convertible notes payable, net of discount of $512,248 and $136,284 at July 31, 2017 and April 30, 2017, respectively 185,752 8,716 Convertible preferred stock - 137,500 Derivative liabilities 710,448 6,610,001 Total current liabilities 2,632,590 9,004,422 Commitments and contingencies Stockholders’ deficit: Common stock; $0.001 par value: Class A: 3,000,000,000 shares authorized, 1,464,263,078 and 987,616,168 shares issued and outstanding at July 31, 2017 and April 30, 2017, respectively 1,464,264 987,617 Class B: 2,000,000,000 shares authorized, 1,500,000,000 shares issued and outstanding at July 31, 2017 and April 30, 2017, respectively 1,500,000 1,500,000 Common stock payable - 307,978 Additional paid-in capital 27,845,671 25,551,533 Non-controlling interest (378,789 ) (378,443 ) Accumulated (deficit) (32,942,117 ) (36,918,594 ) Total stockholders’ deficit (2,510,971 ) (8,949,909 ) Total liabilities and stockholders’ deficit $ 121,619 $ 54,513 See accompanying notes to condensed consolidated financial statements. 4 Table of Contents MMEX RESOURCES CORPORATION Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended July 31, 2017 2016 Revenues $ - $ - Operating expenses: General and administrative expenses 338,130 23,590 Refinery start-up costs 333,111 - Depreciation and amortization 290 324 Total operating expenses 671,531 23,914 Loss from operations (671,531 ) (23,914 ) Other income (expense): Interest expense (294,608 ) (36,239 ) Gain on derivative liabilities 4,466,683 85,695 Gain on extinguishment of liabilities 475,587 - Total other income (expense) 4,647,662 49,456 Income before income taxes 3,976,131 25,542 Provision for income taxes - - Net income 3,976,131 25,542 Non-controlling interest in loss of consolidated subsidiaries 346 462 Net income attributable to the Company $ 3,976,477 $ 26,004 Net income per common share - basic and diluted $ 0.00 $ 0.00 Weighted average number of common shares outstanding: Basic 1,324,731,007 371,419,312 Diluted 1,444,142,262 371,474,480 See accompanying notes to condensed consolidated financial statements. 5 Table of Contents MMEX RESOURCES CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended July 31, 2017 2016 Cash flows from operating activities: Net income attributable to the Company $ 3,976,477 $ 26,004 Non-controlling interest in loss of consolidated subsidiaries (346 ) (462 ) Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization expense 290 324 Stock-based compensation 227,125 - Convertible note payable issued for commitment fee 80,000 - Gain on derivative liabilities (4,466,683 ) (85,695 ) Gain on extinguishment of debt (475,587 ) - Amortization of debt discount 177,036 - Increase in deposits (900 ) - Increase in liabilities: Accounts payable 112,772 5,026 Accrued expenses 37,562 36,108 Net cash used in operating activities (332,254 ) (18,695 ) Cash flows from investing activities: Purchase of property and equipment (75,457 ) - Net cash used in investing activities (75,457 ) - Cash flows from financing activities: Proceeds from convertible notes payable 398,750 - Proceeds from common stock payable - 21,000 Net cash provided by financing activities 398,750 21,000 Net increase (decrease) in cash (8,961 ) 2,305 Cash at the beginning of the period 54,513 1,030 Cash at the end of the period $ 45,552 $ 3,335 Supplemental disclosure: Interest paid $ - $ - Income taxes paid - - Common stock for common stock payable 307,978 2,935,000 Settlement of convertible preferred stock and accrued interest for common stock 200,476 - Common stock and additional paid-in capital for derivative liabilities in cashless exercise of warrants 1,906,006 - Common stock for accrued expenses 4,400 - Settlement of convertible notes payable and accrued interest for common stock 124,800 - Derivative liabilities for debt discount 478,750 - See accompanying notes to condensed consolidated financial statements. 6 Table of Contents MMEX RESOURCES CORPORATION Notes to Condensed Consolidated Financial Statements Three Months Ended July 31, 2017 (Unaudited) NOTE 1 – BACKGROUND, ORGANIZATION AND BASIS OF PRESENTATION MMEX Resources Corporation (the “Company” or “MMEX”) is a company engaged in the exploration, extraction, refining and distribution of oil, gas, petroleum products and electric power. We plan to focus on the acquisition, development and financing of oil, gas, refining and electric power projects in Texas, Peru, and other countries in Latin America using the expertise of our principals to identify, finance and acquire these projects. MMEX was formed as a Nevada corporation in 2005. The current management team led an acquisition of the Company (then named Management Energy, Inc.) through a reverse merger completed on September 23, 2010 and changed the Company’s name to MMEX Mining Corporation on February 11, 2011 and to MMEX Resources Corporation on April 6, 2016 The accompanying condensed consolidated financial statements include the accounts of the following entities, all of which the Company maintains control through a majority ownership or through common ownership: Name of Entity % Form ofEntity State ofIncorporation Relationship MMEX Resources Corporation (“MMEX”) - Corporation Nevada Parent MCC Merger, Inc. (“MCCM”) 100 % Corporation Delaware HoldingSubsidiary Maple Carpenter Creek Holdings, Inc. (“MCCH”) 100 % Corporation Delaware Subsidiary Maple Carpenter Creek, LLC (“MCC”) 80 % LLC Nevada Subsidiary Carpenter Creek, LLC (“CC”) 95 % LLC Delaware Subsidiary Armadillo Holdings Group Corp. (“AHGC”) 100 % Corporation British Virgin Isles Subsidiary Armadillo Mining Corp. (“AMC”) 98.6 % Corporation British Virgin Isles Subsidiary As of April 13, 2016, the Company assigned AMC to an irrevocable trust (the “Trust”), whose beneficiaries are the existing shareholders of MMEX. The accounts of AMC are included in the consolidated financial statements due to the common ownership. AMC through the Trust controls the Hunza coal interest previously owned by MMEX. On September 1, 2016, the Company entered into a stock assignment agreement with LatAm Services, LLC (“LatAm”), whose members are officers and directors of the Company, pursuant to which it assigned MCCH to LatAm. The accounts of MCCH are included in the consolidated financial statements due to the common ownership. With the assignment of MCCH to LatAm, the MMEX has exited the Hunza coal project to focus on energy related projects under its new business plan. All significant inter-company transactions have been eliminated in the preparation of the consolidated financial statements. These financial statements reflect all adjustments, consisting of normal recurring adjustments, which in the opinion of management are necessary for a fair presentation of the information contained therein. The Company has adopted a fiscal year end of April 30. 7 Table of Contents NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Our significant accounting policies are described in our Annual Report on Form 10-K for the year ended April 30, 2017 filed with the SEC on July 28, 2017. Consolidation The accompanying consolidated financial statements include the accounts of the Company and its aforementioned subsidiaries and entities under common ownership. All significant intercompany accounts and transactions have been eliminated in consolidation. The ownership interests in subsidiaries that are held by owners other than the Company are recorded as non-controlling interest and reported in our consolidated balance sheets within stockholders’ deficit. Losses attributed to the non-controlling interest and to the Company are reported separately in our consolidated statements of operations. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Derivative liabilities In a series of subscription agreements, we have issued warrants that contain certain anti-dilution provisions that we have identified as derivatives. We have also identified the conversion feature of certain of our convertible notes payable as derivatives. We estimate the fair value of the derivatives using multinomial lattice models that value the derivative liabilities based on a probability weighted cash flow model using projections of the various potential outcomes. These estimates are based on multiple inputs, including the market price of our stock, interest rates, our stock price volatility and management’s estimates of various potential equity financing transactions. These inputs are subject to significant changes from period to period and to management’s judgment; therefore, the estimated fair value of the derivative liabilities will fluctuate from period to period, and the fluctuation may be material. Property and equipment Property and equipment is recorded at the lower of cost or estimated net recoverable amount, and is depreciated using the straight-line method over the estimated useful life of the related asset as follows: Office furniture and equipment 10 years Computer equipment and software 5 years Maintenance and repairs are charged to expense as incurred. Significant renewals and betterments will be capitalized. At the time of retirement or other disposition of equipment, the cost and accumulated depreciation will be removed from the accounts and the resulting gain or loss, if any, will be reflected in operations. The Company will assess the recoverability of property and equipment by determining whether the depreciation and amortization of these assets over their remaining life can be recovered through projected undiscounted future cash flows. The amount of equipment impairment, if any, will be measured based on fair value and is charged to operations in the period in which such impairment is determined by management. 8 Table of Contents Fair value of financial instruments Under Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 820, Fair Value Measurements and Disclosures, and ASC 825, Financial Instruments, the FASB establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. This Statement reaffirms that fair value is the relevant measurement attribute. The adoption of this standard did not have a material effect on the Company’s financial statements as reflected herein. The carrying amounts of cash, accounts payable, accrued expenses and notes reported on the accompanying consolidated balance sheets are estimated by management to approximate fair value primarily due to the short-term nature of the instruments. An entity is required to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value using a hierarchy based on the level of independent, objective evidence surrounding the inputs used to measure fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. The hierarchy prioritized the inputs into three levels that may be used to measure fair value: Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. Level 2 applies to assets or liabilities for which there are inputs other than quoted prices that are observable for the asset or liability such as quoted prices for similar assets or liabilities in markets that are not active. Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. Our derivative liabilities are measured at fair value on a recurring basis and estimated as follows: July 31, 2017 Total Level 1 Level 2 Level 3 Derivative liabilities $ 710,448 $ - $ - $ 710,448 April 30, 2017 Total Level 1 Level 2 Level 3 Derivative liabilities $ 6,610,001 $ - $ - $ 6,610,001 Refinery start-up costs Costs incurred prior to opening the Company’s proposed crude oil refinery in Pecos County, Texas, including acquisition of refinery rights, planning, design and permitting, are recorded as start-up costs and expensed as incurred. 9 Table of Contents Basic and diluted loss per share Basic net income or loss per share is calculated by dividing net income or loss (available to common stockholders) by the weighted average number of common shares outstanding for the period. Diluted income or loss per share reflects the potential dilution that could occur if securities or other contracts to issue common stock, such as stock options, warrants, convertible debt and convertible preferred stock, were exercised or converted into common stock. For the three months ended July 31, 2017, diluted weighted average number of common shares outstanding included 958,421 common shares issuable for in-the-money warrants using the treasury stock method and 118,452,834 common shares issuable for convertible debt. For the three months ended July 31, 2016, diluted weighted average number of common shares outstanding included 55,168 common shares issuable for in-the-money warrants using the treasury stock method. Issuance of shares for non-cash consideration The Company accounts for the issuance of equity instruments to acquire goods and/or services based on the fair value of the goods and services or the fair value of the equity instrument at the time of issuance, whichever is more reliably determinable. The Company’s accounting policy for equity instruments issued to consultants and vendors in exchange for goods and services follows the provisions of the standards issued by the FASB. The measurement date for the fair value of the equity instruments issued is determined as the earlier of (i) the date at which a commitment for performance by the consultant or vendor is reached or (ii) the date at which the consultant or vendor’s performance is complete. In the case of equity instruments issued to consultants, the fair value of the equity instrument is recognized over the term of the consulting agreement. Reclassifications Certain amounts in the consolidated financial statements for prior year periods have been reclassified to conform with the current year periods presentation. Recently Issued Accounting Pronouncements In July 2017, the FASB issued Accounting Standards Update (“ASU”) 2017-11,”Earnings Per Share (Topic 260), Distinguishing Liabilities from Equity (Topic 480) and Derivatives and Hedging (Topic 815): I. Accounting for Certain Financial Instruments with Down Round Features; II. Replacement of the Indefinite Deferral for Mandatorily Redeemable Financial Instruments of Certain Nonpublic Entities and Certain Mandatorily Redeemable Non-controlling Interests with a Scope Exception.” Part I of this update addresses the complexity of accounting for certain financial instruments with down round features. Down round features are features of certain equity-linked instruments (or embedded features) that result in the strike price being reduced on the basis of the pricing of future equity offerings. Current accounting guidance creates cost and complexity for entities that issue financial instruments (such as warrants and convertible instruments) with down round features that require fair value measurement of the entire instrument or conversion option. Part II of this update addresses the difficulty of navigatingTopic 480, “Distinguishing Liabilities from Equity,” because of the existence of extensive pending content in the FASB Accounting Standards Codification. This pending content is the result of the indefinite deferral of accounting requirements about mandatorily redeemable financial instruments of certain nonpublic entities and certain mandatorily redeemable non-controlling interests. The amendments in Part II of this update do not have an accounting effect. This ASU is effective for fiscal years, and interim periods within those years, beginning after December 15, 2018. The Company is currently unable to determine the impact on its consolidated financial statements of the adoption of this new accounting pronouncement. Although there are several other new accounting pronouncements issued or proposed by the FASB, which the Company has adopted or will adopt, as applicable, the Company does not believe any of these accounting pronouncements has had or will have a material impact on its consolidated financial position or results of operations. 10 Table of Contents NOTE 3 – GOING CONCERN Our financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplate the realization of assets and liquidation of liabilities in the normal course of business. We have incurred continuous losses from operations, have an accumulated deficit of $32,942,117 and a total stockholders’ deficit of $2,510,971 at July 31, 2017, and have reported negative cash flows from operations since inception. In addition, we do not currently have the cash resources to meet our operating commitments for the next twelve months, and we expect to have ongoing requirements for capital investment to implement our business plan. Finally, our ability to continue as a going concern must be considered in light of the problems, expenses and complications frequently encountered by entrance into established markets and the competitive environment in which we operate. Since inception, our operations have primarily been funded through private debt and equity financing, as well as capital contributions by our subsidiaries’ partners, and we expect to continue to seek additional funding through private or public equity and debt financing. Our ability to continue as a going concern is dependent on our ability to generate sufficient cash from operations to meet our cash needs and/or to raise funds to finance ongoing operations and repay debt. However, there can be no assurance that we will be successful in our efforts to raise additional debt or equity capital and/or that our cash generated by our operations will be adequate to meet our needs. These factors, among others, indicate that we may be unable to continue as a going concern for a reasonable period of time. The financial statements do not include any adjustments that might result from the outcome of any uncertainty as to the Company’s ability to continue as a going concern. The financial statements also do not include any adjustments relating to the recoverability and classification of recorded asset amounts, or amounts and classifications of liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE 4 – RELATED PARTY TRANSACTIONS Accrued expenses (see Note 6) to related parties totaled $72,233 and $70,670 as of July 31, 2017 and April 30, 2017, respectively. 11 Table of Contents NOTE 5 – PROPERTY AND EQUIPMENT Property and equipment consisted of the following at: July 31,2017 April 30,2017 Office furniture and equipment $ 4,322 $ 454 Computer equipment and software 29,070 24,569 Less accumulated depreciation and amortization (25,313 ) (25,023 ) 8,079 - Land 67,088 - $ 75,167 $ - On July 28, 2017, the Company acquired 126 acres of land located near Fort Stockton, Texas. This 126 acre parcel is part of the 476 acre tract on which the Company intends to build a crude oil refinery. Depreciation and amortization expense totaled $290 and $324 for the three months ended July 31, 2017 and 2016, respectively. NOTE 6 – ACCRUED EXPENSES Accrued expenses consisted of the following at: July 31,2017 April 30,2017 Accrued payroll $ 30,090 $ 30,090 Accrued consulting 31,633 75,633 Accrued interest 373,516 815,276 Other 62,541 62,541 $ 497,780 $ 983,540 NOTE 7 – NOTES PAYABLE Notes payable, currently in default, consist of the following at: July 31,2017 April 30,2017 Note payable to an unrelated party, maturing July 15, 2010, with interest at 10% $ 300,000 $ 300,000 Note payable to an unrelated party, maturing March 18, 2014, with interest at 10% 75,001 75,001 $ 375,001 $ 375,001 12 Table of Contents Accrued interest payable on notes payable, currently in default, totaled $283,245 and $273,870 at July 31, 2017 and April 30, 2017, respectively. Convertible notes payable, currently in default, consist of the following at: July 31,2017 April 30,2017 Note payable to an unrelated party, maturing January 27, 2012, with interest at 25%, convertible into common shares of the Company at $3.70 per share $ 50,000 $ 50,000 Note payable to an unrelated party, maturing December 31, 2010, with interest at 10%, convertible into common shares of the Company at $1.00 per share 25,000 25,000 Note payable to an unrelated party, maturing March 1, 2013, with interest at 1.87% per month, convertible into common shares of the Company at $0.20 per share, repaid in June 207 - 120,000 Total $ 75,000 $ 195,000 Effective June 20, 2017, the Company entered into an agreement to extinguish the $120,000 convertible note payable and $119,365 accrued interest payable through the issuance of 16,000,000 shares of the Company’s Class A common stock, recognizing a gain on extinguishment of debt of $114,565. Accrued interest payable on convertible notes payable, currently in default, totaled $77,554 and $190,343 at July 31, 2017 and April 30, 2017, respectively. Convertible notes payable consist of the following at: July 31,2017 April 30,2017 Note payable to an accredited investor, maturing October 19, 2017, with interest at 12%, convertible into common shares of the Company at a defined variable exercise price $ 145,000 $ 145,000 Note payable to an accredited investor, maturing May 15, 2018, with interest at 8%, convertible into common shares of the Company at a defined variable exercise price 115,000 - Note payable to an accredited investor, maturing May 16, 2018, with interest at 8%, convertible into common shares of the Company at a defined variable exercise price 60,000 - Note payable to an accredited investor, maturing May 24, 2018, with interest at 8%, convertible into common shares of the Company at a defined variable exercise price 173,000 - Note payable to an accredited investor, maturing December 12, 2017, with interest at 8%, convertible into common shares of the Company at a defined variable exercise price 80,000 - Note payable to an accredited investor, maturing March 30, 2018, with interest at 12%, convertible into common shares of the Company at a defined variable exercise price 125,000 - Total 698,000 145,000 Less discount (512,248 ) (136,284 ) Net $ 185,752 $ 8,716 13 Table of Contents Effective April 19, 2017 the Company issued and delivered to JSJ Investments, Inc. a 12% convertible note payable to JSJ Investments, Inc. in the principal amount of $145,000. The note was issued at a discount, resulting in the receipt of $138,000. The Company can redeem the note at any time prior to 90 days from the issuance date at a redemption price of 120% plus accrued interest. The redemption price thereafter increases to 125%, plus accrued interest, until the 120th day from issuance. The note is due and payable on the October 19, 2017 at a redemption price of 150% plus accrued interest. The holder of the note, at its option, may convert the unpaid principal balance and accrued interest into shares of the Company’s Class A common stock at a 40% discount from the lowest trading price during the 20 days prior to conversion. Prior to the 180th day after issuance, the conversion price cannot be less than a floor of $.03 per share of common stock. The note also contains penalty provisions in the event of default in repayment of the note (if not converted by the holder into shares of common stock) after 180 days from issuance. Effective May 15, 2017, the Company issued and delivered to Eagle Equities LLC an 8% convertible redeemable note in the principal amount of $115,000. The note was issued at a discount, resulting in the receipt of $105,000. The Company can redeem the note at any time prior to 90 days from the issuance date at a redemption price of 125% plus accrued interest. The redemption price thereafter increases to 135%, plus accrued interest, until the 120th day from issuance and to 150%, plus accrued interest, until the 180th day from issuance. The note is due and payable on May 15, 2018. During the first 6 months the note is in effect, the holder of the note, at its option, may convert the unpaid principal balance of, and accrued interest on, the note into shares of the Company’s Class A common stock at a fixed price of $0.03 per share. Beginning the 6 month anniversary of the note, the holder of the note, at is option, may convert the unpaid principal and accrued interest into shares of the Company’s Class A common stock a 40% discount from the average of the three lowest trading prices during the 25 days prior to conversion. The note also contains penalty provisions in the event of default in repayment of the note (if not converted by the holder into shares of common stock) after 180 days from issuance. Effective May 16, 2017, the Company issued and delivered to Crown Bridge Partners, LLC an 8% convertible redeemable note in the principal amount of $60,000. The note was issued at a discount, resulting in the receipt of $54,000. The note is due and payable on May 16, 2018. The other terms of the note are identical to the terms of the May 15, 2017 convertible redeemable note described above. Effective May 24, 2017, the Company issued and delivered to GS Capital Partners, LLC an 8% convertible note in the principal amount of $173,000. The note was issued at a discount, resulting in the receipt of $158,000. The note is due and payable on May 24, 2018. The Company can redeem the note at any time prior to 60 days from the issuance date at a redemption price of 118% plus accrued interest. The redemption price thereafter increases to 125%, plus accrued interest, until the 120thday from issuance and then to 133%, plus accrued interest, until the 180th day from issuance. The note cannot be prepaid after the 180th day after issuance. The holder of the note, at its option, may convert the unpaid principal balance and accrued interest into shares of the Company’s Class A common stock at a 40% discount from the lowest trading price during the 20 days prior to conversion. Prior to the 180th day after issuance, the conversion price cannot be less than a floor of $.03 per share of common stock. The note also contains penalty provisions in the event of default in repayment of the note (if not converted by the holder into shares of common stock). 14 Table of Contents On June 12, 2017, the Company entered into an Equity Purchase Agreement with Crown Bridge Partners, LLC (“Crown Bridge”). Pursuant to the terms of the Equity Purchase Agreement, Crown Bridge has committed to purchase up to $3,000,000 of our common stock for a period of up to 24 months commencing upon the effectiveness of a registration statement covering the resale of shares issuable to Crown Bridge under the Equity Purchase Agreement. The Equity Purchase Agreement allows the Company to deliver a put notice to Crown Bridge stating the dollar amount of common stock that it intends to sell to Crown Bridge on the date specified in the put notice. The amount of each put notice is limited to a formula that is equal to the lesser of (i) $100,000 or (ii) 150% of the average dollar value of the trading volume of the Company’s stock, measured at the lowest price during the trading period, for the seven days prior to the purchase of shares by Crown Bridge. The purchase price of shares issued in respect of each put notice is 80% of the average of the three lowest trading prices in the seven trading days immediately preceding the date on which the Company exercises its put right. The Company is required to file a registration statement with the SEC on Form S-1 within 45 days of the date of the Equity Purchase Agreement covering the resale of shares to be issued under such agreement and to use its best efforts to cause the registration statement to become effective within 90 days of such date. In connection with the Equity Purchase Agreement, the Company issued to Crown Bridge, as a commitment fee, an $80,000 convertible promissory note which matures on December 12, 2017. The note bears interest at a rate of 8% per annum. The Company is entitled to redeem the note at a redemption price of 125% plus accrued interest during the first 90 days after issuance. The redemption price then increases to 135% until the 120th day after issuance and then increases to 150% until the 180th day after issuance, after which the date the note may not be redeemed. If the note is not redeemed or the Company is otherwise in default, Crown Bridge may convert the unpaid balance into shares of the Company’s Class A common stock at a conversion price equal to the lesser of (i) the closing price of the Company’s Class A common stock on the issuance date of the note or (ii) 60% of the average of the three lowest trading prices during the 25-day period prior to the notice of conversion. On July 7, 2017, the Company issued and delivered to JSJ Investments, Inc. a second 12% convertible note payable to JSJ Investments, Inc. in the principal amount of $145,000. The note was issued at a discount, resulting in the receipt of $118,750. The Company can redeem the note at any time prior to 90 days from the issuance date at a redemption price of 120% plus accrued interest. The redemption price thereafter increases to 125%, plus accrued interest, until the 120thday from issuance, and thereafter increases to a redemption price of 145% plus accrued interest until the 180thday after issuance and 150% plus accrued interest until the maturity date of March 30, 2018. The holder of the note, at its option, may convert the unpaid principal balance and accrued interest into shares of the Company’s Class A common stock at a price of no lower than $0.03 per share of common stock until the 180thday after issuance and thereafter at a price 40% discount from the lowest trading prices during the 20 days prior to conversion. The note also contains penalty provisions in the event of default in repayment of the note (if not converted by the holder into shares of common stock) on the maturity date of March 30, 2018. The Company agreed with JSJ Investments Inc. to use any proceeds from draws on our prospective equity line of credit or sale of assets to first repay the note we issued to JSJ Investments in April 2017 and second to repay the July 7, 2017 note. 15 Table of Contents Accrued interest payable on convertible notes payable totaled $12,717 and $524 at July 31, 2017 and April 30, 2017, respectively. The Company has identified the conversion feature of its convertible notes payable as a derivative and estimated the fair value of the derivative using a multinomial lattice model simulation and considering the existence of a tainted equity environment (see Note 9). NOTE 8 – CONVERTIBLE PREFERRED STOCK As of April 30, 2017, the Company had $137,500 face value of Armadillo Mining Corporation preferred stock issued in June 2011 to two unrelated parties, with accrued dividends payable of $350,539. The preferred stock carried a 25% cumulative dividend and had a mandatory redemption feature on December 31, 2011 at a price of $1.25 per share. Effective June 19, 2017, the Company entered into agreements with the holders of the outstanding convertible preferred stock pursuant to which $137,500 principal, $359,957 accrued dividends payable and $4,571 derivative liabilities were extinguished through the issuance of a total of 24,750,000 shares of the Company’s Class A common stock, recognizing a gain on extinguishment of debt of $302,595. In connection with the settlement of the preferred stock on June 19, 2017, the Company issued 11,250,000 shares of its Class A common stock to a non-related consultant. The shares were valued at $91,125, based on the closing market price of the stock on the date of issuance, and included in general and administrative expenses. No gain or loss was recorded on the settlement. NOTE 9 – DERIVATIVE LIABILITIES In a series of subscription agreements, the Company issued warrants that contain certain anti-dilution provisions that have been identified as derivatives. In addition, the Company identified the conversion feature of certain convertible notes payable and convertible preferred stock as derivatives. As of July 31, 2017, the number of warrants or common shares to be issued under these agreements is indeterminate; therefore, the Company concluded that the equity environment is tainted and all additional warrants and convertible debt are included in the value of the derivative. The Company estimates the fair value of the derivative liabilities at the issuance date and at each subsequent reporting date, using a multinomial lattice model simulation. The model is based on a probability weighted discounted cash flow model using projections of the various potential outcomes. During the three months ended July 31, 2017, we had the following activity in our derivative liabilities: Convertible Preferred Warrants Notes Stock Total Balance, April 30, 2017 $ 6,299,670 $ 304,675 $ 5,656 $ 6,610,001 New issuances of debt - 478,750 - 478,750 Debt conversions and warrant exercises (1,906,006 ) - (5,614 ) (1,911,620 ) Change in fair value of derivative liabilities (4,176,274 ) (290,367 ) (42 ) (4,466,683 ) Balance, July 31, 2017 $ 217,390 $ 493,058 $ - $ 710,448 16 Table of Contents Key inputs and assumptions used in valuing the Company’s derivative liabilities as of July 31, 2017 are as follows: · Stock prices on all measurement dates were based on the fair market value · Risk-free interest rates ranging from 1.46% – 1.51% · The probability of future financing was estimated at 100% · Computed volatility ranging from 104% to 109% These inputs are subject to significant changes from period to period and to management’s judgment; therefore, the estimated fair value of the derivative liabilities will fluctuate from period to period, and the fluctuation may be material. NOTE 10 – STOCKHOLDERS’ DEFICIT Authorized Shares On March 31, 2017, the Company amended its articles of incorporation to provide for an increase in the authorized shares of common stock from 3,000,000,000 to 5,000,000,000 shares. In addition, the articles of incorporation were amended to provide for two classes of common shares: (i) Class A Shares, having one vote per share, and (ii) Class B Shares, with 10 votes per share. All of the currently outstanding shares of common stock were reclassified as Class A Shares, except that the common shares issued in the refinery transaction discussed in Note 6 were classified as Class B Shares. Other than the provisions of the voting rights, the two classes of shares of common stock will have equal terms and conditions. Stock Issuances During the three months ended July 31, 2017, the Company issued a total of 476,646,910 shares of its Class A common stock: 62,846,918 shares for common stock payable of $307,978; 19,250,000 shares for services valued at $227,125; 440,000 shares valued at $4,400 in payment of accrued expenses of $44,000 resulting in a gain on extinguishment of debt of $39,600; 353,359,992 shares in the cashless exercise of warrants and extinguishment of derivative liabilities of $1,906,006; 24,750,000 shares valued at $200,476 in the extinguishment of preferred stock of $137,500, accrued interest payable of $359,957 and derivative liabilities of $5,614 resulting in a gain on extinguishment of debt of $302,595 and 16,000,000 shares valued at $124,800 in the extinguishment of a convertible note payable of $120,000 and accrued interest payable of $119,365 resulting in a gain on extinguishment of debt of $114,565. Stock Options On March 7, 2012, the Company issued a total of 2,000,000 stock options exercisable at $0.35 per share for a period of ten years from the date of grant. The Company did not grant any stock options during the three months ended July 31, 2017. 17 Table of Contents A summary of stock option activity during the three months ended July 31, 2017 is presented below: Shares WeightedAverageExercisePrice Weighted Average Remaining Contractual Life (Years) Outstanding, April 30, 2017 2,000,000 $ 0.35 4.85 Granted - $ - Canceled / Expired (2,000,000 ) $ 0.35 Exercised - $ - Outstanding, July 31, 2017 - $ - - Effective June 1, 2017, the holders of the options surrendered them to the Company and the options were cancelled. Warrants The Company has issued warrants to investors in a series of subscription agreements in equity financings or for other stock-based compensation. Certain of the warrants contain anti-dilution provisions that the Company has identified as derivatives. We estimate the fair value of the derivatives using multinomial lattice models that value the warrants based on a probability weighted cash flow model using projections of the various potential outcomes and considering the existence of a tainted equity environment (see Note 9). A summary of warrant activity during the three months ended July 31, 2017 is presented below: Shares WeightedAverageExercisePrice Weighted Average Remaining Contractual Life (Years) Outstanding, April 30, 2017 395,261,211 $ 0.01 4.91 Granted 8,168,468 $ 0.01 Canceled / Expired (10,000 ) $ 0.05 Exercised (353,360,492 ) $ 0.01 Outstanding, July 31, 2017 50,059,187 $ 0.01 4.64 The warrant shares granted during the three months ended July 31, 2017 are comprised of warrant shares issued to warrant holders pursuant to anti-dilution provisions. The 353,359,992 warrant shares exercised were pursuant to the cashless exercise of warrants and extinguishment of derivative liabilities of $1,906,006. 18 Table of Contents Common Stock Reserved At July 31, 2017, 50,059,187 shares of the Company’s Class A common stock were reserved for issuance of outstanding warrants and 760,777,276 shares of the Company’s Class A common stock were reserved for convertible notes payable. NOTE 11 – COMMITMENTS AND CONTINGENCIES Legal There were no legal proceedings against the Company. NOTE 12 – SUBSEQUENT EVENTS In accordance with ASC 855-10, all subsequent events have been reported through the filing date as set forth below. On August 30, 2017, the Company announced it has secured permit approval from the Texas Commission on Environmental Quality (TCEQ) to build a 10,000 barrel-per-day (BPD) crude distillation unit near Fort Stockton, Texas. On September 7, 2017, we completed the funding of a 12% convertible note in the principal amount of $115,000 issued to Auctus Fund, LLC. We can redeem the note at any time prior to 90 days from the issuance date at a redemption price of 125% plus accrued interest. The redemption price thereafter increases to 135%, plus accrued interest, until the 180th day after issuance. The holder of the note, at its option, may convert the unpaid principal balance of, and accrued interest on, the note into shares of our common stock at a price equal to the lesser of (i) the lowest trading price during the previous 25 trading day period ending on the latest complete trading day prior to the date of the note and (ii) 55% of the average of the two lowest trading prices for our common stock during the 25 trading day period ending on the latest complete trading day prior to the conversion date. The note also contains penalty provisions in the event of our default in repayment of the note (if not converted by the holder into shares of common stock) on the maturity date of June 1, 2018. We received $105,000 of note proceeds after payment of $10,000 of the fees and expenses of the lender and its counsel. 19 Table of Contents ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis constitutes forward-looking statements for purposes of the Securities Act and the Exchange Act and as such involves known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. The words “expect”, “estimate”, “anticipate”, “predict”, “believes”, “plan”, “seek”, “objective” and similar expressions are intended to identify forward-looking statements or elsewhere in this report. Important factors that could cause our actual results, performance or achievement to differ materially from our expectations are discussed in detail in Item 1 above. All written or oral forward-looking statements attributable to us are expressly qualified in their entirety by such factors. We undertake no obligation to publicly release the result of any revisions to these forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Notwithstanding the foregoing, we are not entitled to rely on the safe harbor for forward looking statements under 27A of the Securities Act or 21E of the Exchange Act as long as our stock is classified as a penny stock within the meaning of Rule 3a51-1 of the Exchange Act. A penny stock is generally defined to be any equity security that has a market price (as defined in Rule 3a51-1) of less than $5.00 per share, subject to certain exceptions. The following discussion should be read in conjunction with the Condensed Consolidated Financial Statements, including the notes thereto. Overview Business Plan We are a development stage company engaged in the exploration, extraction, refining and distribution of oil, gas, petroleum products and electric power. We plan to focus on the acquisition, development and financing of oil, gas, refining and electric power projects in Texas, Peru, and other countries in Latin America using the expertise of our principals to identify, finance and acquire these projects. MMEX Resources Corporation was formed as a Nevada corporation in 2005. The current management team lead an acquisition of the Company (then named Management Energy, Inc.) through a reverse merger completed on September 23, 2010 and changed the Company’s name to MMEX Mining Corporation on February 11, 2011. The most significant focus of our current business plan is to build crude oil refining facilities in the Permian Basin in West Texas. Through our wholly owned subsidiary, Pecos Refining & Transport, LLC (“Pecos Refining”), we intend initially to build and commence operation of a 10,000 barrelperday (“bpd”) crude oil distillation unit (the “Distillation Unit”) that will produce a nontransportation grade diesel primarily for sale in the local market for drilling frac fluids, along with naphtha and heavy fuel oil to be sold to other refiners. Through a separate subsidiary, we intend to build and commence operation of a crude oil refinery (the “Large Refinery”) with up to 100,000 bpd capacity at the same location in West Texas. In this filing, we often refer to the Distillation Unit and the Large Refinery collectively as the “Refinery.” These projects will be built on 476 acres located 20 miles northeast of Fort Stockton, Texas, near the Sulfur Junction spur of the South Orient Railroad (known as the “Texas Pacifico Railroad”). The cost of the Distillation Unit with a 10,000 bpd capacity is estimated to be approximately $50 million. The cost of the Large Refinery with a 50,000 bpd capacity is estimated to be approximately $500 million and the cost of a 100,000 bpd refinery is estimated to be approximately $850 million. If successfully developed, the Refinery would connect to existing railways and pipelines to market diesel, gasoline, liquefied petroleum gas and other refined products within the U.S., with the potential to market these products and crude oil to western Mexico and South America. If completed, the Large Refinery will be one of the first full scale oil refineries built in the United States in more than 40 years. 20 Table of Contents The Company is focusing on the Distillation Unit first in an effort to build and commence operations, and ultimately generate cash flow, on an expedited basis. The permitting process is significantly shorter for construction of the Distillation Unit and is expected to be 45 days while the permitting process for the Large Refinery is expected to be 12-18 months. Additionally, the construction of the Distillation Unit will require significantly less capital than the construction of the Large Refinery. As a result, the less capital will be required to build and complete the project and generate revenue and profits. Initially, Pecos Refining, the owner of the Distillation Unit, and the entity we form to own and operate the Large Refinery will be wholly-owned subsidiaries of the Company. However, the construction of the Distillation Unit and the Large Refinery will require substantial equity and debt financing, far beyond the expected resources of the Company, and we anticipate that these Subsidiaries will obtain equity and debt financing to finance the cost of construction. We anticipate these Subsidiaries will be able to finance approximately 65% of the total costs of the Distillation Unit and the Large Refinery through debt financing, and the remaining 35% of the total costs would be financed through equity investments. To the extent these Subsidiaries raise money through the issuance of equity securities, our ownership will be diluted. We intend to retain managerial control of the Subsidiaries; however, our economic ownership of such entities may be a minority interest. As such, we will be entitled to only a portion of any future distributions made by these Subsidiaries. We plan on marketing and distributing refined products in the Western areas of the United States and Mexico, and we may export product to Latin America. The Refinery will be located on the Texas Pacifico Railroad rail route 20 miles Northeast of Fort Stockton, Texas, approximately 1.5 miles from the Sulphur Junction on the Texas Pacifico Railroad. Once needed repairs are finished to the tracks and railway, the Texas Pacifico Railroad will connect to the Ferromex RR in Ojinago, Mexico, giving us access to the western Mexico markets. Constructing the Refinery will require a significant number of governmental permits and approvals. The principal permit for the construction of the Refinery is the Air Permit issued by TCEQ and significant construction will not begin until we have received the Air Permit. Trinity Consultants, the Company’s air quality permit advisor, estimates it will take approximately 45 days to obtain the Air Permit for the Distillation Unit once the permit is filed and approximately 18 months to obtain the Air Permit for the Large Refinery. According to VFuels Oil & Gas Engineering, construction for the Distillation Unit would take approximately 15 to 18 months following the receipt of its Air Permit. KP Engineering has estimated that the completion of the Large Refinery would take from 15 to 18 months following the receipt of its Air Permit. On July 28, 2017, we acquired 126 acres of land located near Fort Stockton, Texas. This 126 acre parcel is part of the 476 acre tract on which we intend to build the Refinery. On July 31, 2017, we filed an application with the Texas Commission on Environmental Quality (“TCEQ”) to obtain an air quality permit and expect to obtain full permitting on the Distillation Unit within 45 days of filing. Assuming we are able to obtain adequate financing, we will begin construction on the Distillation Unit on 15 acres of this 126 acre tract as soon we receive the necessary governmental permits. On August 30, 2017, we announced the Company has secured permit approval from the Texas Commission on Environmental Quality (TCEQ) to build a 10,000 barrel-per-day (BPD) crude distillation unit near Fort Stockton, Texas. The Company anticipates beginning construction of the 10,000 BPD refinery project imminently. The project is expected to require approximately 15 months of construction time and create significant economic impact in Pecos County during its fast-track construction as well as result in full-time positions going forward. These initiatives will also accelerate the potential for cash flow. 21 Table of Contents Results of Operations Revenues We have not yet begun to generate revenues. Selling, General and Administrative Expenses Our selling, general and administrative expenses increased $314,540 to $338,130 for the three months ended July 31, 2017 from $23,590 for the three months ended July 31, 2016. The increase is due to additional professional fees, travel and other expenses associated with securing debt financing, administrative activities of our proposed refinery project and filing of our S-1 registration statement. Refinery Start-Up Costs We expense the direct costs incurred prior to opening our proposed crude oil refinery in Pecos County, Texas, including acquisition of refinery rights, planning, design and permitting. Such costs totaled $333,111 for the three months ended July 31, 2017. We did not incur any refinery start-up costs during the three months ended July 31, 2016. Depreciation and Amortization Expense Depreciation and amortization expenses are not currently material to our operations. Depreciation and amortization expenses were $290 and $324 for the three months ended July 31, 2017 and 2016, respectively. Other Income (Expense) Our interest expense increased $258,369 to $294,608 for the three months ended July 31, 2017 from $36,239 for the three months ended July 31, 2016, due to new convertible debt during the first quarter of the current fiscal year and, including amortization of debt discount on the new convertible notes payable. We reported a gain on derivative liabilities of $4,466,683 and $85,695 for the three months ended July 31, 2017 and 2016, respectively. The increase in gain on derivative liabilities in the first quarter of the current fiscal year resulted primarily from the exercise of substantially all warrants. In a series of subscription agreements, we have issued warrants that contain certain anti-dilution provisions that we have identified as derivatives. We also identified the variable conversion feature of certain convertible notes payable as derivatives. We estimate the fair value of the derivatives using multinomial lattice models that value the warrants based on a probability weighted cash flow model using projections of the various potential outcomes. These estimates are based on multiple inputs, including the market price of our stock, interest rates, our stock price volatility and management’s estimates of various potential equity financing transactions. These inputs are subject to significant changes from period to period and to management’s judgment; therefore, the estimated fair value of the derivative liabilities will fluctuate from period to period, and the fluctuation may be material. 22 Table of Contents We reported a gain on extinguishment of liabilities of $475,587 for the three months ended July 31, 2017. We had no gain or loss on extinguishment of liabilities for the three months ended July 31, 2016. Our gain on extinguishment of debt during the first quarter of the current fiscal year resulted from the settlement and extinguishment of a convertible note payable, preferred stock and certain accounts payable and accrued expenses. Where shares of our Class A common stock are issued in extinguishment of debt, we record the value of the shares issued at the current market price, which at times is significantly higher than the book value of the debt, resulting in a gain on extinguishment of debt. Net Income Primarily as a result of the gain on derivative liabilities and gain on extinguishment of debt discussed above, we reported net income of $3,976,131 and $25,542 for the three months ended July 31, 2017 and 2016, respectively. Non-Controlling Interest in Loss of Consolidated Subsidiaries We have little activity in our consolidated subsidiaries. Non-controlling interest in loss of consolidated subsidiaries was $346 and $462 for the three months ended July 31, 2017 and 2016, respectively. Net Income Attributable to the Company Net income attributable to the Company was $3,976,477 and $26,004 for the three months ended July 31, 2017 and 2016, respectively. Liquidity and Capital Resources Working Capital As of July 31, 2017, we had current assets of $45,552, comprised of cash, and current liabilities of $2,632,590, resulting in a working capital deficit of $2,587,038. Included in our current liabilities as of July 31, 2017 are derivative liabilities of $710,448, which we do not anticipate will require the payment of cash. Sources and Uses of Cash Our sources and uses of cash for the three months ended July 31, 2017 and 2016 were as follows: 2017 2016 Cash, beginning of period $ 54,513 $ 1,030 Net cash used in operating activities (332,254 ) (18,695 ) Net cash used in investing activities (75,457 ) - Net cash provided by financing activities 398,750 21,000 Cash, end of period $ 45,552 $ 3,335 We used net cash of $332,254 in operating activities for the three months ended July 31, 2017 as a result of net income attributable to the Company of $3,976,477, non-cash expenses totaling $484,451 and increases in accounts payable of $112,772 and accrued expenses of $37,562, offset by non-controlling interest in net loss of consolidated subsidiaries of $346, non-cash gains totaling $4,942,270 and increase in deposits of $900. 23 Table of Contents By comparison, we used net cash of $18,695 in operating activities for the three months ended July 31, 2016 as a result of net income attributable to the Company of $26,004, non-cash expenses of $324 and increases in accounts payable of $5,026 and accrued expenses of $36,108, offset by non-controlling interest in net loss of consolidated subsidiaries of $462 and non-cash gain of $85,695. Net cash used in investing activities for the three months ended July 31, 2017 was $75,457, comprised of purchase of property and equipment. We had no net cashprovided by or used in investing activities for the three months ended July 31, 2016. We had netcash provided by financing activitiesof $398,750 for the three months ended July 31, 2017, comprised of proceeds convertible notes payable of $435,750, partially offset by debt issuance costs of $37,000. Net cash provided by financing activities was $21,000 for the three months ended July 31, 2016 from proceeds from common stock payable. Capital Resources We have not generated any revenues or operating cash flows. As a result, we have significant short-term cash needs. Our principal source of operating capital has been provided from private sales of our common stock and warrants and debt financing. During April, May, June and July 2017, we issued an aggregate of $553,000 principal amount of convertible notes resulting in net proceeds to us of $436,000. The notes are due and payable on various dates through May 24, 2018 and bear interest at rates ranging from 8% to 12%. The notes are convertible into shares of our Class A common stock at a discount from the lowest price during certain measurement periods prior to the date of conversion. In order to redeem the notes, we will be required to pay redemption premiums that range from 18% to 50% of the principal amounts of the notes, depending upon the date of redemption. The notes also contain penalty provisions in the event of our default in repayment of the notes (if not converted by the holder into shares of common stock) on the first anniversary after issuance. On June 12, 2017, we entered into an equity purchase agreement with Crown Bridge Partners, LLC (“Crown Bridge”) for the purpose of commencing a redemption of our convertible note obligations and providing additional working capital for us to pursue our business strategy. Pursuant to the terms of this agreement, Crown Bridge has committed to purchase up to $3,000,000 of our common stock for a period of up to 24 months commencing upon the effectiveness of a registration statement covering the resale of shares issuable to Crown Bridge under this agreement. This facility allows us to deliver a put notice to Crown Bridge stating the dollar amount of common stock that we intend to sell to Crown Bridge on the date specified in the put notice. The amount of each put notice is limited to a formula that is equal to the lesser of (i) $100,000 or (ii) 150% of the average dollar value of the trading volume of our stock, the lowest price during the trading period, for the seven days prior to the purchase of shares by Crown Bridge. Accordingly, there is no assurance that we will be able to effectively utilize the equity financing provided by this facility to fully redeem our outstanding convertible notes. 24 Table of Contents Even if we fully utilize the equity purchase facility from Crown Bridge, our available cash resources are expected to continue to be insufficient to satisfy our anticipated costs over the next 12 to 18 months. Until we can generate cash from operations in future periods to contribute to our capital requirements, we will to continue to rely on external financing activities, including the sale of our equity securities, to satisfy our capital requirements for the foreseeable future. Due, in part, to our lack of historical revenues or earnings, our prior success in attracting additional funding has been limited to transactions in which our equity is used as currency. Equity financings of the type we have been required to pursue are dilutive to our stockholders and may adversely impact the market price for our shares. There can be no assurance that we will be successful in consummating any such future financing transactions on terms satisfactory to us, or at all. On September 7, 2017, we completed the funding of a 12% convertible note in the principal amount of $115,000 issued to Auctus Fund, LLC. We can redeem the note at any time prior to 90 days from the issuance date at a redemption price of 125% plus accrued interest. The redemption price thereafter increases to 135%, plus accrued interest, until the 180th day after issuance. The holder of the note, at its option, may convert the unpaid principal balance of, and accrued interest on, the note into shares of our common stock at a price equal to the lesser of (i) the lowest trading price during the previous 25 trading day period ending on the latest complete trading day prior to the date of the note and (ii) 55% of the average of the two lowest trading prices for our common stock during the 25 trading day period ending on the latest complete trading day prior to the conversion date. The note also contains penalty provisions in the event of our default in repayment of the note (if not converted by the holder into shares of common stock) on the maturity date of June 1, 2018. We received $105,000 of note proceeds after payment of $10,000 of the fees and expenses of the lender and its counsel. In addition, we do not expect to have the financial resources necessary to complete the proposed Refinery projects. The Company expects to operate the Distillation Unit through its subsidiary, Pecos Refining, and to operate the Large Refinery through another subsidiary set up for such purpose. The construction of the Distillation Unit and the Large Refinery will require substantial equity and debt financing, far beyond the expected resources of the Company. We anticipate that these Subsidiaries will obtain typical project development financing for the construction and development of the Distillation Unit and the Large Refinery and that such financings will be composed of both debt and equity financings. We anticipate these Subsidiaries will be able to finance approximately 65% of the total costs of the Distillation Unit and the Large Refinery through debt financing, and the remaining 35% of the total costs would be financed through equity investments. The Company has had only preliminary discussions with prospective equity sources regarding the financing of these projects and it is unclear at this time if we will be able to obtain such financing and, if so, how much equity in the Subsidiaries the equity investors will require in order to provide the financing. Any equity financing into which a Subsidiary enters will dilute the Company’s ownership of such Subsidiary. In addition, while the Company believes that the Refinery’s cost is financeable in large part through debt, it has not yet obtained a letter of intent or commitment for such financing. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Critical Accounting Policies Our results of operations are based upon our consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, we evaluate our estimates, including those related to inventories, investments, intangible assets, income taxes, financing operations, and contingencies and litigation. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. For further information on our significant accounting policies see the notes to ourconsolidated financial statements included in our Annual Report on Form 10-K for the year ended April 30, 2017 filed with the SEC and Note 2 to our condensed consolidated financial statements included in this quarterly report. There were no changes to our significant accounting policies during the three months ended July 31, 2017. The following is a description of those significant accounting policies that involve estimates and judgment by management. 25 Table of Contents Derivative liabilities In a series of subscription agreements, we issued warrants that contain certain anti-dilution provisions that we have identified as derivatives. We have also identified the conversion feature of certain convertible notes payable as a derivative. We estimate the fair value of the derivatives using multinomial lattice models that value the derivatives based on a probability weighted cash flow model using projections of the various potential outcomes. These estimates are based on multiple inputs, including the market price of our stock, interest rates, our stock price volatility and management’s estimates of various potential equity financing transactions. These inputs are subject to significant changes from period to period and to management’s judgment; therefore, the estimated fair value of the derivative liabilities will fluctuate from period to period, and the fluctuation may be material. Fair value of financial instruments Under Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 820, Fair Value Measurements and Disclosures, and ASC 825, Financial Instruments, the FASB establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. This Statement reaffirms that fair value is the relevant measurement attribute. The adoption of this standard did not have a material effect on the Company’s financial statements as reflected herein. The carrying amounts of cash, accounts payable, accrued expenses and notes reported on the accompanying consolidated balance sheets are estimated by management to approximate fair value primarily due to the short-term nature of the instruments. An entity is required to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value using a hierarchy based on the level of independent, objective evidence surrounding the inputs used to measure fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. The hierarchy prioritized the inputs into three levels that may be used to measure fair value: Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. Level 2 applies to assets or liabilities for which there are inputs other than quoted prices that are observable for the asset or liability such as quoted prices for similar assets or liabilities in markets that are not active. Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. Our derivative liabilities are measured at fair value on a recurring basis and estimated as follows: July 31, 2017 Total Level 1 Level 2 Level 3 Derivative liabilities $ 710,448 $ - $ - $ 710,448 April 30, 2017 Total Level 1 Level 2 Level 3 Derivative liabilities $ 6,610,001 $ - $ - $ 6,610,001 26 Table of Contents ITEM 3 Quantitative and Qualitative Disclosures About Market Risk As a smaller reporting company, we are not required to provide the information required by this Item. ITEM 4 Controls and Procedures (a) Evaluation of Disclosure Controls and Procedures We carried out an evaluation, under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, of the effectiveness of our disclosure controls and procedures (as defined) in Exchange Act Rules 13a – 15(c) and 15d – 15(e). Based upon that evaluation, our principal executive officer and principal financial officer concluded that, as of the end of the period covered in this report, our disclosure controls and procedures were not effectiveto ensure that information required to be disclosed in reports filed under the Securities Exchange Act of 1934 (“Securities Exchange Act”) is recorded, processed, summarized and reported within the required time periods and is accumulated and communicated to our management, including our principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure. Our management, including our principal executive officer and principal financial officer, does not expect that our disclosure controls and procedures or our internal controls will prevent all error or fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints and the benefits of controls must be considered relative to their costs. Due to the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, have been detected. To address the material weaknesses, we performed additional analysis and other post-closing procedures in an effort to ensure our condensed consolidated financial statements included in this quarterly report have been prepared in accordance with generally accepted accounting principles. Accordingly, management believes that the financial statements included in this report fairly present in all material respects our financial condition, results of operations and cash flows for the periods presented. Our management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rule 13a-15(f) under the Securities Exchange Act, as amended. Our management assessed the effectiveness of our internal control over financial reporting as of July 31, 2017. In making this assessment, our management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) in 2013 Internal Control-Integrated Framework. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the company’s annual or interim financial statements will not be prevented or detected on a timely basis. We have identified the following material weaknesses: · As of July 31, 2017, we did not maintain effective controls over the control environment. Specifically, the Board of Directors does not currently have any independent members and no director qualifies as an audit committee financial expert as defined in Item 407(d)(5)(ii) of Regulation S-B. Since these entity level programs have a pervasive effect across the organization, management has determined that these circumstances constitute a material weakness. · As of July 31, 2017, we did not maintain effective controls over financial statement disclosure. Specifically, controls were not designed and in place to ensure that all disclosures required were originally addressed in our financial statements. Accordingly, management has determined that this control deficiency constitutes a material weakness. Because of these material weaknesses, management has concluded that the Company did not maintain effective internal control over financial reporting as of July 31, 2017, based on the criteria established in “2013 Internal Control-Integrated Framework” issued by the COSO. (b) Changes in Internal Control over Financial Reporting There was no change in our internal control over financial reporting identified in connection with the evaluation required by Rule 13a-15(d) and 15d-15(d) of the Exchange Act that occurred during the period covered by this report that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 27 Table of Contents PART II – OTHER INFORMATION ITEM 1 Legal Proceedings We are not a party to or otherwise involved in any legal proceedings. In the ordinary course of business, we are from time to time involved in various pending or threatened legal actions. The litigation process is inherently uncertain and it is possible that the resolution of such matters might have a material adverse effect upon our financial condition and/or results of operations. However, in the opinion of our management, other than as set forth herein, matters currently pending or threatened against us are not expected to have a material adverse effect on our financial position or results of operations. ITEM 1A Risk Factors As a smaller reporting company, we are not required to provide the information required by this Item. ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds During the three months ended July 31, 2017, the Company issued a total of 476,646,910 shares of its Class A common stock: 62,846,918 shares for common stock payable of $307,978; 19,250,000 shares for services valued at $227,125; 440,000 shares in payment of accrued expenses of $44,000; 353,359,992 shares in the cashless exercise of warrants and extinguishment of derivative liabilities of $1,906,006; 24,750,000 shares in the extinguishment of preferred stock of $137,500, accrued dividends payable of $359,957 and derivative liabilities of $5,614 and 16,000,000 shares in the extinguishment of a convertible note payable of $120,000 and accrued interest payable of $119,365. ITEM 3 Defaults Upon Senior Securities There is no information required to be disclosed by this Item. ITEM 4 Mine Safety Disclosures There is no information required to be disclosed by this Item. ITEM 5 Other Information There is no information required to be disclosed by this Item. 28 Table of Contents ITEM 6 Exhibits 31.1* Certification by Chief Executive Officer and Chief Financial Officer pursuant to Rule 13a-14(a)/15d-14(a) 32.1* Certification by Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema Document 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document 101.LAB** XBRL Taxonomy Extension Label Linkbase Document 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document * Filed herewith. ** Pursuant to Rule 406T of Regulation S-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933 or Section 18 of the Securities Act of 1934 and otherwise are not subject to liability. 29 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MMEX Resources Corporation Dated: September 12, 2017 By: /s/ Jack W. Hanks Jack W. Hanks Chief Executive Officer (Principal Executive Officer), President and Chief Financial Officer (Principal Financial and Accounting Officer) 30
